Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Motor Vehicles, dated August 13, 1984, which, after a hearing, revoked the petitioner’s nonresident operating privileges.
Adjudged that the determination is confirmed and the proceeding dismissed on the merits, with costs.
Although the Legislature amended Vehicle and Traffic Law § 1194 (1) by substituting "operating” for "driving” (L 1980, ch 808, § 1), but neglected to make a corresponding substitution when adding a new section 1194 (3) and omitting former subdivision (3) (see, L 1980, ch 807, § 2), the intent of the Legislature is clear from the legislative history, the historical background (see, People v Alamo, 34 NY2d 453, 458-459; Matter of Prudhomme v Hults, 27 AD2d 234, 236-237), and the public concern that the laws be strengthened with regard to intoxicated drivers. Therefore, Vehicle and Traffic Law § 1194 (3) may be liberally construed for the protection of the public (cf., People v Rue, 166 Misc 845, 848).
There was substantial evidence to support the determination of the Commissioner that the arresting officer had reasonable grounds to believe that the petitioner was driving his vehicle in violation of Vehicle and Traffic Law § 1192 and that the petitioner refused to submit to a chemical test. Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.